                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


 UNITED STATES OF AMERICA,

        v.                                                CASE NO.: 1:18-cr-45

 TIMOTHY JERMAINE PATE,

        Defendant.


                                          ORDER

       This matter is before the Court on the Government’s Notice Regarding Motion. (Doc. 58.)

In its Notice, the Government submits that its discovery motion is resolved and a motions hearing

is not necessary to address discovery issues. (Id. at p. 2.) Accordingly, the Court DISMISSES as

moot the Government’s Motion for Reciprocal Discovery, (doc. 36), as to Defendant Timothy

Jermaine Pate. Additionally, the Motions Hearing that is currently scheduled before Magistrate

Judge Cheesbro on August 21, 2019, is hereby CANCELLED.

       It appearing that this matter is now ready for trial, the Court hereby ORDERS that the

above captioned case is set for a STATUS CONFERENCE at 2:00 PM, on Monday, August 12,

2019, at the Federal Courthouse, First Floor Courtroom, 125 Bull Street, Savannah, Georgia.

       SO ORDERED, this 7th day of August, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
